                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:15-CV-00163-FDW-DCK
 DIANNE M. PETERS                                   )
 LEGACY DATA ACCESS, INC.,                          )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )          ORDER
                                                    )
 JAMES YUHAS                                        )
 LEGACY DATA ACCESS, LLC                            )
 CADRILLION, LLC,                                   )
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER is before the Court on Plaintiffs’ “Motion in Limine to Exclude

Cadrillion’s Untimely Designated Expert.” (Doc. No. 164). Upon review of this motion, the Court

finds it necessary to adjust the schedules in this case. This trial will be pushed back towards the

end of the Court’s January trial period and will be tried on or after January 22, 2019. Docket

call will still be on January 7, and jury selection will still take place on January 8.

          Parties are ordered to file pre-trial submissions by January 11, 2019. Any motions in limine

will be due by January 14, 2019, and responses to those motions will be due by January 17, 2019.

Witnesses for trial should be subpoenaed by January 8, 2019.

          Plaintiffs’ Motion in Limine is hereby DENIED AS MOOT.

          IT IS SO ORDERED.


                                            Signed: December 17, 2018
